        Case 8:98-cr-00520-PJM Document 657 Filed 12/29/20 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                       *
                                                *
 v.                                             *
                                                *       Criminal No. PJM 98-520
 DUSTIN JOHN HIGGS,                             *
                                                *
       Defendant.                               *


                                 MEMORANDUM OPINION

       More than two decades ago, a jury sitting in the District of Maryland found Defendant

Dustin Higgs guilty on 15 counts for the first-degree murder and kidnapping of Tamika Black,

Mishann Chinn, and Tanji Jackson. The jury subsequently determined that Higgs should receive

the death penalty on each of the murder and kidnapping charges. On January 9, 2001, the Court

entered its final Judgment and Order on the jury’s verdict and sentence, indicating the procedures

for imposing that sentence. On appeal, the Fourth Circuit affirmed Higgs’s conviction and sentence

and the Supreme Court denied certiorari. See United States v. Higgs, 353 F.3d 281 (4th Cir. 2003),

cert. denied, 543 U.S. 999 (2004). Higgs has been on death row ever since and is currently

incarcerated at Federal Correctional Complex Terre Haute in the state of Indiana.

       Now, some 20 years later, the Government seeks to carry out Higgs’s death sentence.

       Federal law provides that a federal execution shall be carried out in accordance with the

laws of the state in which the defendant was sentenced. See 18 U.S.C. § 3596(a). However,

Maryland abolished the death penalty in 2013, more than 12 years after Higgs was sentenced in

this Court. Today, in the absence of state law by which to carry out Higgs’s sentence in Maryland,

the Government asks the Court to amend its 2001 Judgment and Order and direct that his execution

be carried out in Indiana, pursuant to Indiana law.
        Case 8:98-cr-00520-PJM Document 657 Filed 12/29/20 Page 2 of 14



       Higgs merits little compassion. He received a fair trial and was convicted and sentenced to

death by a unanimous jury for a despicable crime. That said, the Court believes it lacks the

authority to do as the Government asks and will deny the Government’s motion.

                                         I. Background

   A. Factual Background

       On the evening of January 26, 1996, Higgs, Willis Haynes, and Victor Gloria picked up

Tanji Jackson, Tamika Black, and Mischann Chinn in Washington, D.C., and drove them to

Higgs’s apartment in Laurel, Maryland, to drink alcohol, listen to music, and smoke marijuana. In

the early pre-dawn hours of the following morning, Higgs and Jackson got into an argument,

prompting Jackson to grab a knife from the kitchen. Haynes persuaded Jackson to drop the knife,

whereupon Jackson, along with Black and Chinn, angrily walked out of the apartment. According

to Gloria, as Jackson left, she made some sort of general threat against the men and, once outside

the apartment, appeared to write down the license plate number of Higgs’s van.

       Higgs observed this and, in response, angrily grabbed his coat and his silver .38 caliber

handgun and urged Haynes and Gloria to accompany him to catch up with the departing women.

The three men got into Higgs’s car and pursued the women, with Higgs driving, Haynes in the

front passenger seat, and Gloria in the back seat behind Higgs. When they caught up with the three

women, Haynes, at Higgs’s direction, persuaded the women to get in the vehicle, presumably to

be driven home. Higgs commenced driving towards Washington, D.C. Meanwhile, according to

Gloria, Higgs and Haynes engaged in a quiet conversation in the front of the van, which Gloria

could not hear. But instead of taking the women home, Higgs drove into the Patuxent National

Wildlife Refuge, a federal refuge in Laurel, Maryland, and pulled over in a secluded spot. One of

the young women asked the men if they were trying to “make [them] walk from there,” to which

Higgs responded, “Something like that.” The women then got out of the car.


                                                2
        Case 8:98-cr-00520-PJM Document 657 Filed 12/29/20 Page 3 of 14



       In the front seat, Higgs whispered something to Haynes and handed his gun to Haynes,

who put it behind his back and got out of the car. Moments later, Gloria, who remained in the back

seat of the car, heard a gunshot and wiped the mist off the back window in time to see Haynes

shoot one of the women in the chest. Gloria turned to ask Higgs what he was doing and saw Higgs

holding the steering wheel, watching the shootings in the rearview mirror. Gloria put his head

down and heard more shots and a woman screaming.

       Haynes then returned to the van and the men drove away, leaving the women, all of whom

had apparently been shot, on the road or roadside. Higgs drove the van to the Anacostia River,

where he or Haynes threw the gun into the water, then drove back to Higgs’s apartment to clean

up and to throw away any items that the women might have touched. Higgs and Haynes then

dropped Gloria off at a fast food restaurant and warned him to “keep [his] mouth shut.”

       Around 4:30 the same morning, a driver found the bodies of the three women strewn along

Maryland Route 197, which runs through Patuxent National Wildlife Refuge, and contacted the

U.S. Park Police. The Court distinctly recalls from the trial testimony that at least one of the

women’s bodies appeared to have been run over by a vehicle. At the scene, the police found

Jackson’s day planner, which contained Higgs’s nickname and telephone number, as well as part

of Higgs’s address and the license plate number on his van. A medical examiner later determined

that Jackson and Black had each been shot once in the chest and once in the back and that Chinn

had been shot once in the back of the head.

       Almost three years later, on December 21, 1998, Higgs and Haynes were indicted on three

counts each of first-degree premeditated murder, see 18 U.S.C. § 1111(a), first-degree murder

committed in the perpetration or attempted perpetration of a kidnapping, see id., kidnapping




                                                3
        Case 8:98-cr-00520-PJM Document 657 Filed 12/29/20 Page 4 of 14



resulting in death, see 18 U.S.C. § 1201(a)(2), and using a firearm in the commission of a crime

of violence, see 18 U.S.C. § 924(c).

       The cases were severed for trial and Haynes was tried first. The jury found him guilty on

all counts but thereafter failed to reach a unanimous verdict on whether to impose a death sentence.

On August 24, 2000, the Court therefore sentenced Haynes to concurrent life terms on the first-

degree murder and kidnapping counts and to a 45-year consecutive sentence on the firearm

offenses. The Fourth Circuit affirmed Haynes’s conviction and sentence on appeal, and the

Supreme Court denied certiorari. See United States v. Haynes, 26 F. App’x 123 (4th Cir. 2001),

cert. denied, 535 U.S. 979 (2002).

       At Higgs’s trial, which began five weeks after Haynes was sentenced, a different jury

returned guilty verdicts against Higgs on all counts. On October 26, 2000, after hearing evidence

on aggravating and mitigating factors relevant to a possible death sentence, the jury returned a

sentence of death against Higgs on each of the murder and kidnapping counts. On January 9, 2001,

the Court entered judgment on the jury’s verdict. ECF No. 414.

       The Fourth Circuit affirmed both Higgs’s conviction and sentence, and the Supreme Court

denied certiorari. See United States v. Higgs, 353 F.3d 281 (4th Cir. 2003), cert. denied, 543 U.S.

999 (2004). Shortly thereafter, the Fourth Circuit affirmed this Court’s denial of Higgs’s motion

for a new trial, as to which the Supreme Court again denied certiorari. See United States v. Higgs,

95 F. App’x 37 (4th Cir. 2004), cert. denied, 543 U.S. 1004 (2004). In the intervening years, Higgs

has sought, and has been consistently denied, various other forms of post-conviction relief, all

denials being affirmed on appeal. See, e.g., Higgs v. United States, 711 F. Supp. 2d 479, 487 (D.

Md. 2010), aff’d, 663 F.3d 726 (4th Cir. 2011), cert. denied, 568 U.S. 1069 (2012); United States

v. Higgs, 193 F. Supp. 3d 495 (D. Md. 2016); see also Order Denying Petition for a Writ of Habeas




                                                 4
        Case 8:98-cr-00520-PJM Document 657 Filed 12/29/20 Page 5 of 14



Corpus, Higgs v. Daniels, No. 16-cv-321 (S.D. Ind. Apr. 30, 2020), appeal pending, Higgs v.

Watson, No. 20-2129 (7th Cir. filed June 29, 2020).

   B. Relevant Legal Background

       The Court’s 2001 Judgment and Order states that Higgs was “adjudged guilty” on all 12

counts, including 9 counts punishable by death. It provides that he “is sentenced as provided on

pages 3–6 of this judgment,” pages which set forth several procedural details regarding

implementation of the sentence of death. Although the Judgment and Order does not explicitly

designate Maryland as the state in which and according to the laws of which Higgs’s sentence is

to be implemented, it does direct that the sentence is “imposed pursuant to Title 18, United States

Code, Sections 3591 through 3597, including particularly Sections 3594 and 3596.” In relevant

part, section 3596 requires that “implementation of the sentence” of death must occur “in the

manner prescribed by the law of the State in which the sentence is imposed.” 18 U.S.C. § 3596(a).

Here, that state is Maryland.

       Under the same provision, the Court was authorized—indeed, required—to designate

another state only “[i]f the law of the State d[id] not provide for implementation of a sentence of

death.” Id. In 2001, when Higgs was sentenced, Maryland law did provide for the death penalty

and its implementation. See Md. Code, art. 27, § 413 (2001) (providing for death penalty for

individuals convicted of first-degree murder); Md. Code, art. 27, § 627 (2001) (providing for

execution by lethal injection). It was not until 2013 that Maryland repealed its statutes relating to

the imposition and implementation of death sentences, see Bellard v. State, 452 Md. 467, 472

(2017), thereby abolishing the death penalty and calling into question the procedure for

implementing Higgs’s death sentence in 2021.




                                                 5
         Case 8:98-cr-00520-PJM Document 657 Filed 12/29/20 Page 6 of 14



    C. Recent Procedural History

        On August 4, 2020, the Government filed the present motion, less than two pages in length,

requesting that the Court clear the way for Higgs’s execution in the absence of Maryland state law

governing its implementation. The Government at first asked the Court to amend its 2001

Judgment and Order to provide for the sentence of death to be carried out in the state of Indiana

rather than Maryland. On August 19, Higgs filed a response in opposition to the Government’s

motion, arguing in part that the Court lacked the authority to modify his judgment of conviction.

        On September 1, the Government put forth a 19-page reply, conceding for the first time

that the Court indeed lacked the authority to amend the judgment, asking instead that the Court

“supplement” its judgment. The following day, Higgs filed a motion to strike or summarily deny

the Government’s motion and reply or, in the alternative, allow Higgs to file a surreply. The Court

declined to strike the Government’s motion but granted Higgs leave to file a surreply, which he

did on September 18, 2020.

        Without waiting for the Court’s response, the Government proceeded to schedule Higgs’s

execution for January 15, 2021.1 The Court held a telephone conference with the parties on

December 8, 2020, and now considers the Government’s motion and Higgs’s opposition thereto.

                                              II. Discussion

        The Court considers first whether it has the authority to amend or supplement its original

judgment to designate a new state for Higgs’s execution. It holds that it does not. The Court next



    1
      See Notice of Execution Date (Nov. 20, 2020), ECF No. 649. It is not lost on the Court that this
execution is scheduled to occur just five days before the inauguration of a new president who has stated his
opposition to capital punishment. Higgs is set to be the fifth and final federal inmate to be executed in the
waning days of the current administration. See Mark Berman & Matt Zapotosky, Trump Administration
Sets Wave of Executions for Days Leading Up to Biden Inauguration, Wash. Post (Dec. 2, 2020, at 4:31
p.m.),     https://www.washingtonpost.com/national-security/federal-executions-accelerate-before-biden-
inauguration/2020/12/02/34db45e0-340d-11eb-b59c-adb7153d10c2_story.html.


                                                     6
        Case 8:98-cr-00520-PJM Document 657 Filed 12/29/20 Page 7 of 14



considers whether it is authorized to designate a new state without such designation constituting

an amendment or supplement to the original judgment. The Court concludes that, under relevant

case law, it cannot provide the Government the relief it seeks.

   A. The Court’s Authority to Amend Its Judgment

       The Government’s initial, extraordinary request that the Court amend its original judgment

and sentence is something that the Court plainly cannot do. A “‘judgment of conviction that

includes [a sentence of imprisonment] constitutes a final judgment’ and may not be modified by a

district court except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

(quoting 18 U.S.C. § 3582(b)). Only a few limited exceptions to this rule exist, none of which

applies here. See 18 U.S.C. § 3582(c) (permitting sentence reductions for “extraordinary and

compelling reasons,” for certain elderly prisoners, as “otherwise expressly permitted by statute,”

or pursuant to sentencing range reductions); Fed. R. Crim. P. 35 (permitting sentence corrections

for clear error or sentence reductions for substantial assistance to the Government); see also United

States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020) (“Generally, sentences may not be modified

once imposed.”).

       The Fourth Circuit has taken a very a narrow view of the authority of district courts to

amend any aspect of a criminal sentence in the absence of an explicitly recognized exception

authorizing such amendment. For example, in United States v. Jones, the Fourth Circuit held that

a district court lacked authority to amend the defendant’s judgment to require immediate payment

of a fine imposed four years earlier, even though the amendment sought to bring the sentence in

compliance with subsequent case law. 238 F.3d 271, 272–73 (4th Cir. 2001). The court in Jones

was clear that, “[a]lthough there are circumstances under which a district court may modify or

correct a criminal judgment order, none of them authorize[s] the district court to [amend a

judgment] based solely on a subsequent change in case law.” Id. at 272. The court rejected the


                                                 7
            Case 8:98-cr-00520-PJM Document 657 Filed 12/29/20 Page 8 of 14



Government’s argument that it should nevertheless affirm the district court’s amending order

because the defendant could not “show that he was harmed by the amendment.” Id.

           Since the Jones court found that a district court lacked authority to amend a judgment to

revise the terms for payment of a fine where the original judgment was no longer in compliance

with the law, the Court believes a fortiori that it lacks authority to amend the judgment as to the

place of execution, where Maryland law no longer provides procedures for an execution.

       B. The Court’s Authority to Supplement Its Judgment

           The Court finds it notable that the Government first wrote in support of a “Motion to

Amend Judgment and Order” but then in reply “agree[d] that this case does not present

circumstances that would permit the Court to alter Higgs’s criminal judgment.” That explains why

the Government abruptly changed its stance and asks that the Court instead “supplement” its

judgment to the same effect.2 Gov’t Reply at 6, ECF No. 644. This avails the Government not at

all.

           The Court is unaware of any applicable case addressing whether the Court might have

clear-cut authority to “supplement” a final judgment when it may not “amend” one. But the Court

is able to look to analogous Fourth Circuit case law for guidance. United States v. Lightner, sheds

some light on the question. There, the Fourth Circuit vacated a district court’s letter opinion

purporting to “clarify” the defendant’s criminal judgment with respect to the payment of an

imposed fine. 266 F. App’x 240, 241 (4th Cir. 2008). The court explained its decision as follows:

              The original judgment provides that the fine be paid according to the
              schedule of payments prepared by the Probation Office. In its [later]

       2
      The Government frames this issue by suggesting that the relevant portion of the written Judgment and
Order, including the statutory references and procedural directives, is not in fact part of the sentence but
amounts to severable language that may be ignored or amended by the Court at will. The Court finds this
suggestion wholly unpersuasive, both as a practical matter and in light of Supreme Court and Fourth Circuit
precedent described herein. See, e.g., Berman v. United States, 302 U.S. 211, 212 (1937) (“Final judgment
in a criminal case means sentence. The sentence is the judgment.”).


                                                     8
        Case 8:98-cr-00520-PJM Document 657 Filed 12/29/20 Page 9 of 14



           opinion, the district court imposed the requirement that Lightner participate
           in the [Inmate Financial Responsibility Program]. However informal and
           well-intended the court’s letter, the practical effect of the clarification was
           accomplishing “through the back door” what the district court was
           admonished from doing in Jones. Based on Jones, we find that the court
           was unauthorized to “clarify” the judgment, which essentially served to
           amend the judgment.

Id. at 242. Lightner thus clearly shows that the Fourth Circuit views even a supplemental order

issued merely to clarify a monetary sentence as an amendment to the original judgment “through

the back door” and therefore beyond the authority of the district court.

       True, while the Court’s original designation of Maryland occurred only by implication—

by ordering implementation according to 18 U.S.C. § 3596, which at the time of judgment required

execution of the sentence in Maryland—the practical effect of the original judgment was

necessarily designation of the state of Maryland. The Court thus concludes that a supplemental

order designating a different state for Higgs’s execution would constitute an amendment of the

original judgment in all but name. To the extent that the Government requests that the Court

supplement or “clarify” its 2001 Judgment and Order by designating Indiana in lieu of Maryland

as the place of Higgs’s execution, such a supplement is precluded by the Fourth Circuit’s decision

in Lightner.

   C. The Court’s Authority to Designate a New State without Amending or
      Supplementing Its Judgment

       As an alternative of questionable distinction, the Government unpersuasively argues that

the Court may, and indeed must, “enter a new order” designating Indiana to implement Higgs’s

sentence. The Government’s theory is that because such an order purportedly “would not

contradict the court’s [2001] Judgment and Order,” it could not be considered an impermissible

modification or supplement of that judgment. Gov’t Reply at 9.




                                                 9
        Case 8:98-cr-00520-PJM Document 657 Filed 12/29/20 Page 10 of 14



        The Government rests its argument for a separate order on the language of 18 U.S.C.

§ 3596, which it contends “indicates that the relevant inquiry should focus on the time of

implementation, not initial sentencing.” Id. at 11. In considering the Government’s textual

argument, it is helpful to view the relevant statutory provision in context:

            [1] A person who has been sentenced to death pursuant to this chapter shall
            be committed to the custody of the Attorney General until exhaustion of the
            procedures for appeal of the judgment of conviction and for review of the
            sentence. [2] When the sentence is to be implemented, the Attorney
            General shall release the person sentenced to death to the custody of a
            United States marshal, who shall supervise implementation of the
            sentence in the manner prescribed by the law of the State in which the
            sentence is imposed. [3] If the law of the State does not provide for
            implementation of a sentence of death, the court shall designate another
            State, the law of which does provide for the implementation of a sentence
            of death, and the sentence shall be implemented in the latter State in the
            manner prescribed by such law.

18 U.S.C. § 3596(a) (emphases and sentence numbering added). The Government suggests that

the temporal phrase at the beginning of the second sentence extends to the third sentence, which

should be read to mean that “[i]f the law of the State does not provide for implementation of a

sentence of death” “[w]hen the sentence is to be implemented,” then “the court shall designate

another State.” But the third sentence could just as easily be read in relation to the last phrase of

the second sentence, which refers to the original imposition of the sentence (i.e., “in the manner

prescribed by the law of the State in which the sentence is imposed”).3

        Indeed, in reality, a district court sitting in a state that does not have the death penalty

would ordinarily “designate another State” at the time it imposes the sentence, not at some later

time. In fact, in the case of every current federal death row inmate who was sentenced in a state

that did not have laws for implementing a death sentence, the court designated a different state


    3
      This is not an inappropriate time to invoke the rule of lenity, by which ambiguous words of a criminal
statute are construed more favorably to the defendant. See Rule of Lenity, Black’s Law Dictionary (11th ed.
2019).


                                                    10
          Case 8:98-cr-00520-PJM Document 657 Filed 12/29/20 Page 11 of 14



under section 3596 at the time of and as part of the final judgment and sentencing order. See

Judgment at 6, United States v. Tsarnaev, No. 13-cr-10200 (D. Mass. June 24, 2015), ECF No.

1480 (designating Indiana); Judgment at 2, United States v. Rodriguez, No. 04-cr-55 (D.N.D. Feb.

8, 2007), ECF No. 652 (designating South Dakota); see also Amended Judgment and Order at 2,

United States v. Sampson, No. 01-cr-10384 (D. Mass. Feb. 6, 2017), ECF No. 2917 (designating

Indiana after new trial and conviction).

         The designation of a different state under 18 U.S.C. § 3596, then, invariably occurs at the

time of sentencing, whether it is explicit or implicit. It is part of the criminal judgment. In no sense

does section 3596 grant the Court authority and jurisdiction it does not otherwise possess, i.e., to

amend or supplement its judgment well after the fact.

         As far as the Court can tell, there are only two other federal inmates in the same situation

as Higgs, both having been sentenced to death in states that later abolished the death penalty:

Kenneth Lighty and Ronald Mikos. Lighty was convicted and sentenced to death in this very Court

in 2006, seven years before Maryland repealed its death penalty. See Judgment and Order, United

States v. Lighty, No. 03-cr-457-PJM (D. Md. Mar. 10, 2006), ECF No. 248.4 Mikos was convicted

and sentenced to death in the Northern District of Illinois in 2006, and Illinois subsequently

abolished the death penalty in 2011. See Judgment (Sentencing Order), United States v. Mikos, 02-

cr-137 (N.D. Ill. 2006), ECF No. 426. Unlike in the present case, however, the Government has

not moved for designation of a new state to implement either Lighty’s or Mikos’s death sentence.

         Also unlike here, the criminal judgments in both cases explicitly designated the state in

which the sentence was to be implemented under section 3596. In Mikos, the judgment specifically

provides (using the language of section 3596) that the defendant’s sentence shall be implemented



   4
       Lighty is currently back before this Court on a number of post-conviction filings.


                                                     11
        Case 8:98-cr-00520-PJM Document 657 Filed 12/29/20 Page 12 of 14



“in the manner prescribed by the death penalty law of the State of Illinois.” Id. at 2. Likewise, in

Lighty, as it happens, this Court’s judgment uses the same language to require that the defendant’s

sentence shall be implemented “in the manner prescribed by the law of the State of Maryland.”

Judgment at 1–2, Lighty, No. 03-cr-457-PJM. In those cases, it would be difficult, if not

impossible, to argue that the designation of a state other than Illinois or Maryland, respectively,

would not amend the judgments, since it would necessarily contradict explicit directives of the

original judgments.

       Again, while the 2001 Judgment and Order does not explicitly direct execution of the

sentence in the state of Maryland, it does so impliedly by reference to section 3596. So, although

an order designating a state other than Maryland to implement Higgs’s sentence might not literally

contradict the explicit language of the Judgment and Order, it would definitely change its effect.

To conclude that the Court is authorized, at this late stage, to designate a state other than Maryland

here, when the court could not do so in Mikos or Lighty, would ignore the identical practical effect

in all these cases. See Lightner, 266 F. App’x at 242. The judgment in Mikos designated Illinois as

the state of execution, while the implicit effect of the judgment here was to designate Maryland as

the state of execution. Either way, a change to the state designation would alter the original

judgment. That is something the Court lacks the authority to do.

       In the Government’s view, not allowing the designation of a state other than Maryland

“would be an absurd result and itself contrary to the sentence of death.” Gov’t Reply at 9. But

reductio ad absurdum never fares well against dura lex, sed lex. This is especially true when it is

a matter of life and death. A mere desire to avoid an unintended result cannot overcome a district

court’s lack of authority to amend a criminal judgment. Congress may not have intended for section

3596 to “provide a windfall to a defendant” in this rarest of circumstances, id. at 11, but that




                                                 12
        Case 8:98-cr-00520-PJM Document 657 Filed 12/29/20 Page 13 of 14



appears to be the outcome. Unless and until the Fourth Circuit or indeed the Supreme Court creates

a relevant exception to the prohibition, such that Jones and Lightner would not be relevant or

controlling here, the Court concludes that it lacks authority to amend or supplement its judgment

to avoid a purportedly “absurd result.”

                                           III. Conclusion

        The Court finds that any order it might issue designating a state other than Maryland for

the implementation of Higgs’s death sentence—whether labeled an amendment, a supplement, or

a new order—would necessarily modify its 2001 Judgment and Order and therefore would be

beyond the authority of the Court recognized in Jones and Lightner.

        It might be said that there is every reason to permit this execution to go forward: Higgs’s

crimes were an abomination, his central responsibility is indisputable, and he had a fair trial on

both in terms of guilt and the applicability of the death penalty before a jury of his peers. The jury’s

verdict was affirmed on appeal, and this Court and appeals courts have considered and rejected

Higgs’s numerous post-conviction motions throughout the intervening years. If it had clear

authority to act, the Court would see no impediment to concluding that Indiana is an appropriate

place to carry out the execution, as the Government requests. But the 2001 Judgment and Order

provides, by reference to section 3596, that the execution is to be carried out according to Maryland

law. The Court is not in a position to declare that it is authorized to circumvent the strong

prohibition against amending a criminal sentence simply by calling such an amendment a

“supplement” or “new order.”

        Until a higher court dispels the Court’s concern that it lacks authority to act, the

Government’s Motion to Amend Judgment and Order, or to do the same by supplemental directive,

is DENIED. A separate Order will issue.




                                                  13
Case 8:98-cr-00520-PJM Document 657 Filed 12/29/20 Page 14 of 14
